In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00156-CV


                           GAYLE T. BIGGER, APPELLANT

                                           V.

                             MIDFIRST BANK, APPELLEE

                       On Appeal from the County Court at Law No. 2
                                   Travis County, Texas
          Trial Court No. C-1-CV-15-0000563, Honorable Eric Shepperd, Presiding

                                  September 1, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Through his attorney, appellant Gayle T. Bigger has filed a motion to voluntarily

dismiss the appeal. Without passing on the merits of the case, we grant the motion

pursuant to Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having

dismissed the appeal at the party’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.


                                                              Per Curiam